Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed 9/25/2020.

Allowable Subject Matter
Claims 1-27 and 40-41 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claims 1, 14 and 27, when considered as a whole, are allowable over the prior art of record. Specifically, prior art of record fails to clearly teach or fairly suggest the “receive a channel creation request to create a group-based communication channel within the enterprise group-based communication system, wherein the channel creation request comprises channel settings, and wherein the channel settings comprise one or more authorized group identifiers for accessing the group-based communication channel” with the combination of following limitations:
retrieve enterprise settings from an enterprise settings database, wherein the enterprise settings regulate each group-based communication channel of a plurality of group- based communication channels, and wherein the enterprise settings comprise a group identifier whitelist;
if the group-based communication channel is authorized for creation; and in circumstances when it is determined that the group-based communication channel is authorized: create the group-based communication channel according to the channel settings;
store messaging communication that is posted to the group-based communication channel to either an enterprise storage location or a group storage location based on the channel settings and wherein the enterprise storage location is in a first memory address range and the group storage location is in a second memory address range different from the first memory address range;
receive a channel access request from a client device associated with the group- based communication channel; retrieve a global identifier or a group identifier associated with the client device from an identifier database.
The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUANKHANH D PHAN whose telephone number is (571)270-3047. The examiner can normally be reached on Mon-Fri, 10:00am-18:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www. uspto.gov/intervie wpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pa indirect, uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 or 571-272-1000.
/TUANKHANH D PHAN/Examiner, Art Unit 2154